DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“at least one digital processing unit” in claims 1 and 9,
“at least one data transfer module” in claims 1 and 9,
“an inertial position detection sensor system” in claims 1 and 9, and
“a writing coordinate system” in claims 1 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 13, 14, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 is indefinite where it specifies “a predetermined acceleration profile” (line 2), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 6 is indefinite where it specifies “at least one predetermined characteristic property” (line 3), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 13 is indefinite where it specifies “a predetermined acceleration profile” (line 3), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 13 is indefinite where it specifies “at least one predetermined characteristic” (line 3), since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claim 13 recites the limitation “the at least one predetermined characteristic property” (line 6).  There is insufficient antecedent basis for this limitation in the claim.
The claim contains no earlier recitation or limitation of “at least one predetermined characteristic property.”
A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to “said lever” or “the lever,” where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference. Similarly, if two different levers are recited earlier in the claim, the recitation of “said lever” in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended.”

Claims 16 and 18 are each indefinite where each specifies “a predetermined word”, since “predetermined,” according to applicant's definition, merely means “determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Claims 16 and 18 are each indefinite where each specifies “a predetermined translational periodic pattern”, since “predetermined,” according to applicant's definition, determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

Any remaining claim(s) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon one or more rejected base claims.

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Kampf (WO 2015/173408 A1); or, in the alternative, under 35 U.S.C. 103 as obvious over Kampf (WO 2015/173408 A1) in view of Sato et al (US 5,902,968 A).

Regarding claim 1, Kampf discloses an electronic pen [e.g., Fig. 1a: 100] with pen position detection [e.g., Page 2: a method to detect and evaluate movement patterns and pen positions of an electronic pen], comprising
a writing lead [e.g., Fig. 1a: 109], 
at least one electric voltage source [e.g., Page 12: an electric voltage source], 
e.g., Page 12: a digital control unit], 
at least one data transfer module [e.g., Page 12: a data transmission module], and
an inertial position detection sensor system [e.g., Page 12: inertial measurement sensors] for determining a location and a movement of the electronic pen [e.g., Page 2: To detect the position of the tip and/or writing rod tip of an electronic pen, the pen can be equipped with an inertial measurement senor technology and the movement can be reconstructed through the integration of the measurement data of said sensor technology],
wherein the electronic pen is configured for an initial specification of a writing coordinate system having 
an X-axis [e.g., Fig. 1a: 101] and 
a Y-axis [e.g., Fig. 1a: 102] orthogonal to the X-axis on a two-dimensional writing substrate [e.g., Fig. 1a: 108] and 
a Z-axis [e.g., Fig. 1a: 103] perpendicular to the two-dimensional writing substrate [e.g., Page 13: The axes X (101), Y (102), which extend in the writing substrate plane and which can be specified as described above, are orthogonal to each other and the axis Z (103) is perpendicular to the writing substrate 108], 
wherein the inertial position detection sensor system is configured for determining at least one acceleration profile [e.g., profile = Page 3: previously identified or predetermined average values of the pen position signals + Page 10: accelerations of the electronic pen in the coordinates of the writing substrate coordinate axes X, Y, after the coordinate transformation of the accelerations, measured e.g. by the inertial measurement sensors, into the writing substrate coordinates x, y, described by the orthogonal writing substrate coordinate axes X, Y] of the 
whereby for each pair of axis orientations, the axis orientation of the X-axis and the axis orientation of the Y-axis are orthogonal to each other, and 
wherein the digital processing unit is configured for determining a writing direction [e.g., Page 3: identified writing movement direction based on previously identified or predetermined average values of the pen position signals] based on a determination of at least one characteristic property [e.g., Page 3: previously identified or predetermined average values of the pen position signals] of the at least one acceleration profile (e.g., see Pages 2-16).

Should it be shown that Kampf discloses determining a writing direction based on a determination of at least one characteristic property of the at least one acceleration profile, as instantly claimed, with insufficient specificity:
Sato discloses a digital processing unit [e.g., Fig. 4: 4] is configured for determining a writing direction [e.g., Fig. 4: S6] based on a determination of at least one characteristic property [e.g., Column 9, Lines 17-23: The movement amount calculating section 48 calculates the movement direction and the movement distance of the pen's tip end 8 on the basis of the acceleration of the pen's tip end 8 converted by the coordinates conversion calculating section 47 (Step S6)] of the at least one acceleration profile [e.g., Fig. 2: values/outputs from 2a, 2b, 2c; Fig. 3: S5; Column 9, Lines 36-42: The acceleration sensors 2a, 2b, and 2c respectively detect the accelerations in the Xs direction, the Ys direction, and the Zs direction].

Kampf and Sato are analogous art, because they are from the shared inventive field of electronic pens.
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to combine Sato’s direction determination techniques with Kampf’s pen, so as to accurately determine pen movements and positions.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined Sato’s direction determination techniques with Kampf’s pen as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 6, Kampf discloses the digital processing unit compares the at least one acceleration profile with a predetermined acceleration profile having at least one predetermined characteristic property and determines that the at least one acceleration profile corresponds to the predetermined acceleration profile when at least one of the orientations along one of the X-axis or the Y-axis of the acceleration profile has the at least one predetermined characteristic property [e.g., Page 3: The currently determined average values of the pen position signal along both said axes X, Y that are orthogonal to each other can therefore be compared consecutively with previously determined average values of the pen position signal and/or expected initial average values that can be predetermined].

Kampf discloses the predetermined acceleration profile is defined by a translational writing pattern [e.g., Page 2: a moving average process during a predefined time interval and with a predefined frequency of the pen movements and/or pen positions, determined by the inertial measurement sensors during writing based on integration of the sensor data, along both said axes X, Y that are orthogonal to each other].

Regarding claim 8, Kampf discloses said initial specification of a writing coordinate system with two axes being orthogonal to each other and with the Z-axis is based on at least one of the following assumptions: 
the longitudinal axis [e.g., Fig. 1a: 107] of the electronic pen is not parallel [e.g., Fig. 1a: 104] to the direction of gravity [e.g., Page 10: the thus ascertained value of the Z acceleration should deviate from the value of the acceleration of gravity], 
the surface of the writing substrate is oriented orthogonal to the direction of gravity (e.g., see Page 10), 
a user of the electronic pen is right-handed and/or left-handed (e.g., see Page 14), 
the writing direction is parallel to a border of the writing substrate (e.g., see Page 14), and 
the writing direction from a perspective of the user is from left to right or from right to left or from top to bottom (e.g., see Page 14).

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claim 1; furthermore, Kampf discloses a method for the determination of the writing direction  [e.g., Page 3: identified writing movement direction based on previously identified or predetermined average values of the pen position signals] of an electronic pen [e.g., Fig. 1a: 100] during writing on a two-dimensional writing substrate [e.g., Fig. 1a: 108].

Regarding claim 13, this claim is rejected by the reasoning applied in rejecting claim 6.

Regarding claim 14, this claim is rejected by the reasoning applied in rejecting claim 7.

Regarding claim 16, Kampf discloses the translational writing pattern comprises a predetermined word, a predetermined translational periodic pattern, or a predetermined word and a predetermined translation periodic pattern e.g., Page 2: a moving average process during a predefined time interval and with a predefined frequency of the pen movements and/or pen positions, determined by the inertial measurement sensors during writing based on integration of the sensor data, along both said axes X, Y that are orthogonal to each other].

Regarding claim 17, Kampf discloses the predetermined translation periodic pattern comprises a garland [e.g., Page 2: a moving average process during a predefined time interval and with a predefined frequency of the pen movements and/or pen positions, determined by the inertial measurement sensors during writing based on integration of the sensor data, along both said axes X, Y that are orthogonal to each other].

Regarding claim 18, this claim is rejected by the reasoning applied in rejecting claim 16.

Regarding claim 19, this claim is rejected by the reasoning applied in rejecting claim 17.

Allowable Subject Matter
Claims 2-5, 10-12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 22 March 2021 have been fully considered but they are not persuasive.

The Applicant contends, “both claims 6 and 13 recite a “predetermined acceleration profile.” As detailed in the specification, an acceleration profile for an electronic pen is the coordinates of the electronic pen in the axes of a writing substrate over time. See Specification, paras. [0026]-[0027], Thus, a “predetermined acceleration profile” is merely a set of coordinates that have been “determined beforehand.” Thus, Applicant respectfully asserts that claims 6 and 13 are definite as written” (see Page 10 of the Response filed on 22 March 2021). However, the Office respectfully disagrees.

Claims 6 and 13 are indefinite where each specifies “a predetermined acceleration profile” (line 3), since “predetermined,” according to applicant's definition, merely means determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

The Applicant contends, “Turning now to claims 16 and 18, both claims recite “a predetermined word” and “a predetermined translational periodic pattern.” One of ordinary skill in the art would recognize the term “word” to mean a combination of letters that has meaning in a language. Thus, “a predetermined word” is merely a combination of letters that is “determined beforehand.” Furthermore, a “translational periodic pattern” is defined in the specification as a garland of letters that are not rotationally symmetric. See id., paras. [0112]-[0116], Thus, a “predetermined translational periodic pattern” is merely a garland that has been “determined beforehand.” Thus, Applicant respectfully asserts that claims 16 and 18 are definite as written” (see Page 10 of the Response filed on 22 March 2021). However, the Office respectfully disagrees.

Claims 16 and 18 are indefinite where each specifies “a predetermined word” and “a predetermined translational periodic pattern”, since “predetermined,” according to applicant's determined beforehand.” For example, see Joseph E. Seagram & Sons, Inc. V. Marzall, Comr. Pats., 84 USPQ 180 (Court of Appeals, District of Columbia).
It would be unclear to one having ordinary skill in the art what claimed element(s), if any, is/are intended to perform the determining. Determined by what claimed element(s), if any?
It would be similarly unclear to one having ordinary skill in the art what claimed event(s)/step(s), if any, is/are intended to occur only after the predetermining. Determined when? Prior to what claimed event(s)/step(s), if any?

The Applicant contends, “Kampf is actually directed towards identifying and compensating for “deviations” in writing movement - not determining a writing direction based on an acceleration profile” (see Page 11 of the Response filed on 22 March 2021). However, the Office respectfully disagrees.

Kampf discloses the digital processing unit [e.g., Page 12: a digital control unit] is configured for determining a writing direction [e.g., Page 3: identified writing movement direction based on previously identified or predetermined average values of the pen position signals] based on a determination of at least one characteristic property [e.g., Page 3: previously identified or predetermined average values of the pen position signals] of the at least one acceleration profile [e.g., profile = Page 3: previously identified or predetermined average values of the pen position signals + Page 10: accelerations of the electronic pen in the coordinates of the writing substrate coordinate axes X, Y, after the coordinate transformation of the accelerations, measured e.g. by the inertial measurement sensors, into the writing substrate coordinates x, y, described by the orthogonal writing substrate coordinate axes X, Y] (e.g., see Pages 2-16).

Moreover, Kampf discloses calculating both a pen velocity [Page 1: To detect movements of an electronic pen by means of inertial measurement systems, such as acceleration sensors or rotation rate sensors, the data of said sensors must be integrated once and/or twice to obtain a velocity signal (first integration)] and a pen acceleration [Page 10: accelerations of the electronic pen in the coordinates of the writing substrate coordinate axes X, Y, after the coordinate transformation of the accelerations, measured e.g. by the inertial measurement sensors, into the writing substrate coordinates x, y, described by the orthogonal writing substrate coordinate axes X, Y].

Wikipedia states, “Velocity is a physical vector quantity; both magnitude and direction are needed to define it.”
Wikipedia also states, “Accelerations are vector quantities (in that they have magnitude and direction).”
By definition, if velocity or acceleration are known then direction is also known.

See:
https://en.wikipedia.org/wiki/Velocity
https://en.wikipedia.org/wiki/Acceleration

Applicant's arguments with respect to claims 1-19 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
14 June 2021